907 F.2d 150
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael "Mickey" ANTHONY, Plaintiff-Appellant,v.Harold WONNELL;  William Clark;  Twyford & Donahey;  OhioBar Association;  Columbus Bar Assoc.;  Ronald J. O'Brien;Earl Smith;  Dwight Joseph;  Anthony J. Celebrezze, Jr.,Attorney General;  Ohio Supreme Court;  Richard F. Celeste,Governor;  Dana Rinehart, Defendants-Appellees.
No. 89-3228.
United States Court of Appeals, Sixth Circuit.
July 1, 1990.

Before MERRITT, Chief Judge and KEITH and NATHANIEL R. JONES, Circuit Judges.

ORDER

1
Michael "Mickey" Anthony appeals a judgment of the district court which dismissed his complaint.  He now moves for a temporary restraining order and to schedule the appeal for oral argument.  Based upon review of the record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Anthony filed a complaint in the United States District Court for the Southern District of Ohio.  Although generally difficult to discern from the face of the complaint, the basis of Anthony's cause of action lay in his involvement in a number of civil and criminal actions in the Ohio state courts which commenced sometime in the early 1980's.  Anthony further related that he was dissatisfied with the results of those proceedings which he ascribed to a conspiracy among defendants to deprive him of his rights under a number of federal statutes.  Moreover, Anthony alleged that he reported those violations to the remaining defendants, but those individuals or organizations refused to investigate or act upon his grievances.  As relief, Anthony requested an injunction, a declaratory judgment and over $41 million in monetary damages.  Defendants responded to the complaint by filing a motion to dismiss for failure to state a claim upon which relief can be granted pursuant to Fed.R.Civ.P. 12(b)(6).  The district court granted that motion and entered judgment in favor of defendants.  Anthony then filed this appeal.


3
After a careful consideration of the record, this court has concluded that the district court did not err in dismissing the complaint pursuant to Fed.R.Civ.P. 12(b)(6).   Windsor v. The Tennessean, 719 F.2d 155, 158 (6th Cir.1983), cert. denied, 469 U.S. 826 (1984);  Dunn v. Tennessee, 697 F.2d 121, 125 (6th Cir.1982), cert. denied, 460 U.S. 1086 (1983).  Accordingly, the motions for a temporary restraining order and to schedule the appeal for oral argument are denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.